                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Jacqueline K. Koski,                             File No. 18-cv-02085 (ECT/LIB)

                     Plaintiff,
 v.
                                                ORDER ACCEPTING REPORT
 James Jago, Social Worker; Sara Janofski,       AND RECOMMENDATION
 County Attorney; Elizabeth Seibenalor,
 Social Worker; St. Louis County PHHS,

                     Defendants.


      The Court has received the November 29, 2018 Report and Recommendation of

United States Magistrate Judge Leo I. Brisbois. ECF No. 7. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 7] is ACCEPTED;

      2.     This action is DISMISSED WITHOUT PREJUDICE pursuant to

28 U.S.C. § 1915(e)(2)(B)(ii); and

      3.     Plaintiff Jacqueline K. Koski’s application to proceed in forma pauperis

[ECF No. 2] is DENIED.

                LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: December 19, 2018                s/ Eric C. Tostrud
                                        Eric C. Tostrud
                                        United States District Court
